Exhibit 99.1 Contact:Mark J. grescovich, President & CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Earns $21.0 Million, or $0.61 per Diluted Share, in the Second Quarter of 2016; Second Quarter Highlighted by Strong Revenue Growth Walla Walla, WA - July 26, 2016 - Banner Corporation (NASDAQ GSM: BANR), the parent company of Banner Bank and Islanders Bank, today reported strong revenue generation propelled by growth from recent acquisitions that contributed to solid second quarter earnings.Net income in the second quarter of 2016 increased to $21.0 million, or $0.61 per diluted share, compared to $17.8 million, or $0.52 per diluted share, in the preceding quarter and $13.2 million, or $0.64 per diluted share, in the second quarter a year ago.The current quarter results were impacted by $2.4 million of acquisition-related expenses which, net of tax benefit, reduced net income by $0.05 per diluted share, and the preceding quarter results were impacted by $6.8 million of acquisition-related expenses which, net of tax benefit, reduced net income by $0.13 per diluted share. In the first six months of 2016, net income increased to $38.7 million, or $1.14 per diluted share, compared to $25.4 million, or $1.25 per diluted share, in the first six months of 2015. “Our second quarter performance clearly demonstrates the positive contribution from the AmericanWest acquisition and shows that our strategic plan is effective as we continue to build shareholder value,” stated Mark J. Grescovich, President and Chief Executive Officer.“The merger integration continues to move along smoothly with the final stages of our electronic banking systems conversion scheduled for the third quarter.This strategic combination is allowing us to deploy our super community bank model through a strengthened presence in Washington, Oregon and Idaho, as well as expanded opportunities in attractive growth markets in California and Utah.As we deploy our super community bank business model across five western states, the combined bank is benefiting from our increased scale and diversified geographic footprint with important economic drivers and significant growth opportunities.” At June 30, 2016, Banner Corporation had $9.92 billion in assets, $7.24 billion in net loans and $7.92 billion in deposits.It operates 190 branch offices located in nine of the top 20 largest western Metropolitan Statistical Areas by population. Second Quarter 2016 Highlights • Net income increased to $21.0 million, compared to $17.8 million in the preceding quarter and increased 58% compared to $13.2 million in the second quarter of 2015. • Acquisition-related expenses were $2.4 million which, net of tax benefit, reduced net income by $0.05 per diluted share for the quarter ended June 30, 2016. • Revenues from core operations* increased to $114.4 million, compared to $111.0 million in the preceding quarter and increased 71% compared to $66.8 million in the second quarter a year ago. • Net interest margin expanded to 4.20% for the current quarter, compared to 4.13% in the first quarter of 2016 and 4.19% a year ago. • Excluding acquisition accounting adjustments, the net interest margin before discount accretion* was 4.01%, the same as in the preceding quarter and was 4.15% in the second quarter a year ago. • Deposit fees and other service charges were $12.2 million, compared to $11.8 million in the preceding quarter and $9.6 million a year ago. • Revenues from mortgage banking operations were $6.6 million compared to $5.6 million in the preceding quarter and $4.7 million a year ago. • Provision for loan losses was $2.0 million. • Net loans increased by $3.08 billion, or 74% year-over-year and increased $136.8 million during the current quarter. • Total deposits increased by $3.62 billion, or 84%, compared to a year ago and decreased $110.0 million during the current quarter. • Core deposits increased by $3.18 billion, or 90%, year-over-year, and represented 85% of total deposits at June 30, 2016. • Declared quarterly dividend to shareholders of $0.21 per share. • Common stockholders' tangible equity per share* increased to $30.86 at June 30, 2016, compared to $30.38 at the preceding quarter end and $30.22 a year ago. • The ratio of tangible common stockholders' equity to tangible assets* remained strong at 11.00% at June 30, 2016 compared to 10.98% at the preceding quarter end and 12.26% a year ago. BANR - Second Quarter 2016 Results July 26, 2016 Page 2 *Revenues from core operations and non-interest income from core operations (both of which exclude fair value adjustments and gains and losses on the sale of securities), acquisition accounting impact on net interest margin, non-interest expense from core operations (which excludes acquisition-related costs), the adjusted allowance for loan losses (which includes net loan discounts on acquired loans) and references to tangible common stockholders' equity per share and the ratio of tangible common equity to tangible assets (both of which exclude goodwill and other intangible assets) represent non-GAAP (Generally Accepted Accounting Principles) financial measures. Management has presented these non-GAAP financial measures in this earnings release because it believes that they provide useful and comparative information to assess trends in Banner's core operations reflected in the current quarter's results and facilitate the comparison of our performance with the performance of our peers.Where applicable, comparable earnings information using GAAP financial measures is also presented.See also Non-GAAP Financial Measures reconciliation tables on the last three pages of this press release. Acquisition of AmericanWest Bank Effective October 1, 2015, Banner completed the acquisition of Starbuck Bancshares, Inc. ("Starbuck") and its wholly owned subsidiary AmericanWest Bank.The merger was accounted for using the acquisition method of accounting.Accordingly, the acquired assets (including identifiable intangible assets) and assumed liabilities of Starbuck were recognized at their respective estimated fair values as of the merger date.The excess of the purchase price over the fair value of the net assets acquired was allocated to goodwill.The fair value on the merger date represents management's best estimates based on available information and facts and circumstances in existence on the merger date.The acquisition accounting is subject to adjustment within a post-closing measurement period.During the second quarter of 2016, post-closing adjustments reduced goodwill by $228,000 and totaled $3.2 million in the first six months of 2016. In addition to the acquisition of AmericanWest Bank, the acquisition of Siuslaw Financial Group and its wholly-owned subsidiary Siuslaw Bank ("Siuslaw") on March 6, 2015 had a significant impact on the current and historical operating results of Banner.For additional details regarding acquisitions and merger related expenses, see the tables under Business Combinations on page 11 of this press release. Income Statement Review Banner’s second quarter net interest income, before the provision for loan losses, increased to $93.1 million, compared to $91.0 million in the preceding quarter.The second quarter 2016 net interest income increased 81% compared to $51.5 million in the second quarter a year ago, largely reflecting the acquisition of AmericanWest Bank and continued client acquisition.In the first six months of 2016, Banner’s net interest income, before the provision for loan losses, increased 88% to $184.2 million compared to $98.0 million in the first six months of 2015. “Our net interest margin expanded seven basis points compared to the preceding quarter and was virtually unchanged compared to a year ago as a result of increased accretion of acquisition accounting discounts,” said Grescovich.“By contrast, excluding the accretion impact of acquisition accounting, the net interest margin before discount accretion was unchanged compared to the preceding quarter, but declined by fourteen basis points compared to a year ago.” Net interest margin is enhanced by the amortization of acquisition accounting discounts on purchased loans acquired in the acquisitions, which are accreted into loan interest income, as well as by net premiums on non-market-rate certificate of deposit liabilities assumed, which are amortized as a reduction to deposit interest expense.Banner's net interest margin was 4.20% for the second quarter of 2016, which included 14 basis points as a result of accretion from acquisition accounting loan discounts, two basis points from the amortization of deposit premiums and three basis points as a result of the impact of the net loan acquisition discounts on average earning assets from both the AmericanWest Bank and Siuslaw acquisitions, compared to a net interest margin of 4.13% in the preceding quarter and 4.19% in the second quarter a year ago.Excluding the effects of acquisition accounting, the net interest margin before discount accretion was 4.01% in the second quarter and the preceding quarter and 4.15% in the second quarter a year ago.The decline compared to a year earlier primarily reflects lower average yields on the loans acquired in the AmericanWest acquisition as well as the proportionally larger size of the securities portfolio following that acquisition. Average interest-earning asset yields increased six basis points to 4.38% compared to 4.32% for the preceding quarter and decreased three basis points from 4.41% for the second quarter a year ago.Loan yields increased eight basis points compared to the preceding quarter and decreased four basis points from the second quarter a year ago.The accretion of discounts and related balance sheet impact on the loans acquired through the acquisitions added 18 basis points to reported loan yields for the quarter.Deposit costs decreased one basis point compared to the preceding quarter and decreased two basis points compared to the second quarter a year ago.Amortization of acquisition accounting net premiums on certificates of deposit reduced the cost of deposits by two basis points in the second quarter 2016.The total cost of funds remained unchanged at 0.20% during the second quarter compared to the preceding quarter and declined three basis points compared to 0.23% for the second quarter a year ago. “Our credit quality metrics continue to reflect our moderate risk profile,” said Grescovich.“However, as expected, due to loan growth and the post-purchase renewal-driven migration of acquired loans out of the discounted loan portfolio, Banner recorded a $2.0 million provision for loan losses during the second quarter.This compares to no provision during the preceding quarter or year ago quarter. BANR - Second Quarter 2016 Results July 26, 2016 Page 3 “Revenues from mortgage banking remain strong, as home purchase and refinance activity continues to flourish in our markets and Banner’s increased market presence and investment in this business line continues to produce solid results,” said Grescovich."In addition, for the quarter we recognized $1.0 million of gains on the sale of multifamily loans."Mortgage banking revenues including gains on multifamily loan sales increased 17% to $6.6 million in the second quarter compared to $5.6 million in the preceding quarter and increased 41% compared to $4.7 million in the second quarter of 2015.Home purchase activity accounted for 66% of second quarter one- to four-family mortgage banking loan originations.In the first six months of 2016, mortgage banking revenues increased 39% to $12.3 million compared to $8.8 million in the same period one year ago.Gains on the sale of multifamily loans were $1.7 million for the first six months of 2016. Deposit fees and other service charges increased 3% to $12.2 million in the second quarter compared to $11.8 million in the preceding quarter and increased 28% compared to $9.6 million in the second quarter a year ago.Year-to-date, deposit fees and other service charges increased 36% to $24.0 million compared to $17.7 million in the first six months of 2015. Total revenues were $113.7 million for the quarter ended June 30, 2016, compared to $111.0 million in the preceding quarter and $67.6 million in the second quarter a year ago.Revenues from core operations* (revenues excluding gains and losses on the sale of securities and net change in valuation of financial instruments) increased 3% to $114.4 million in the second quarter ended June 30, 2016, compared to $111.0 million in the preceding quarter and increased 71% compared to $66.8 million in the second quarter of 2015.Total revenues for the first six months of 2016 were $224.7 million compared to $127.8 million in the first six months of 2015, with the significant increase largely attributable to the acquisition of AmericanWest Bank.Year-to-date, revenues from core operations* increased 78% to $225.4 million compared to $126.5 million in the first six months of 2015. Banner’s second quarter 2016 results included a $377,000 net loss for fair value adjustments as a result of changes in the valuation of financial instruments carried at fair value, as well as a $380,000 net loss on the sale of securities.In the preceding quarter, results included a $29,000 net gain for fair value adjustments, as well as a $21,000 net gain on the sale of securities.In the second quarter a year ago, results included a $797,000 net gain for fair value adjustments, which was partially offset by $28,000 in net loss on the sale of securities. Total non-interest income, which includes the changes in the valuation of financial instruments carried at fair value and gains and losses on the sale of securities, was $20.5 million in the second quarter of 2016, compared to $20.0 million in the first quarter of 2016 and $16.1 million in the second quarter a year ago.Non-interest income from core operations,* which excludes gains and losses on sale of securities and net changes in the valuation of financial instruments, was $21.3 million, compared to $19.9 million for the second quarter of 2016 and $15.4 million in the second quarter a year ago.For the first six months of the year, Banner’s total non-interest income was $40.5 million compared to $29.8 million in the same period a year ago and non-interest income from core operations* was $41.2 million compared to $28.5 million for the same periods, respectively. Banner’s total non-interest expenses were $79.9 million in the second quarter of 2016, compared to $84.0 million in the preceding quarter and $47.7 million in the second quarter of 2015.The year-over-year increase in non-interest expenses was largely attributable to acquisition-related expenses and incremental costs associated with operating the 98 branches and the related operations acquired in the AmericanWest Bank merger on October 1, 2015, as well as generally increased compensation, occupancy and payment and card processing services reflecting increased transaction volume.There were $2.4 million in acquisition-related expenses in the current quarter compared to $6.8 million in the preceding quarter and $3.9 million in the second quarter a year ago.In addition, during the quarter, $1.4 million of expense was accrued for product benefits that we have determined were not properly credited to certain clients in prior periods.The errors were the result of systems processes that have since been rectified and primarily related to bonus interest accruals over a six year period.In the first six months of 2016, total non-interest expenses were $163.9 million compared to $89.6 million in the first six months of 2015. For the second quarter of 2016, Banner recorded $10.8 million in state and federal income tax expense for an effective tax rate of 34.1%, which reflects normal statutory tax rates reduced by the effect of tax-exempt income and certain tax credits. Balance Sheet Review Banner’s total assets increased by 91% to $9.92 billion at June 30, 2016, compared to $5.19 billion a year ago, largely as a result of the AmericanWest Bank acquisition but also due to organic growth.Total assets were $9.75 billion at March 31, 2016.The total of securities and interest-bearing deposits held at other banks was $1.54 billion at June 30, 2016, compared to $1.59 billion at March 31, 2016 and $650.9 million a year ago.The increase in the securities portfolio compared to a year earlier is primarily a result of securities held by AmericanWest at the time of the merger.The average effective duration of Banner's securities portfolio was approximately 2.6 years at June 30, 2016 compared to 2.9 years at March 31, 2016. “Net loans increased by $3.08 billion, or 74%, year-over-year due to the AmericanWest Bank acquisition and strong organic growth.Net loans increased 2% compared to the preceding quarter end.Loan production remains solid, as does the regional economy, and we continue to see significant potential for growth in our loan origination pipelines,” said Grescovich. BANR - Second Quarter 2016 Results July 26, 2016 Page 4 Net loans increased 74% to $7.24 billion at June 30, 2016, compared to $4.17 billion a year ago.Net loans were $7.11 billion at March 31, 2016.Commercial real estate and multifamily real estate loans increased 2% to $3.49 billion at June 30, 2016, compared to $3.44 billion at March 31, 2016, and increased 92% compared to $1.82 billion a year ago.Commercial business loans increased 1% to $1.23 billion at June 30, 2016, compared to $1.22 billion three months earlier and increased 52% compared to $811.6 million a year ago.Agricultural business loans increased 9% to $370.5 million at June 30, 2016, compared to $340.4 million three months earlier and increased 60% compared to $231.0 million a year ago.Total construction, land and land development loans increased 13% to $713.3 million at June 30, 2016, compared to $632.1 million at March 31, 2016, and increased 56% compared to $457.3 million a year earlier. Banner’s total deposits were $7.92 billion at June 30, 2016, a slight decline compared to $8.03 billion at March 31, 2016, due to seasonal factors as well as the managed run off of certificates of deposit, but increased 84% compared to $4.30 billion a year ago.In connection with certain product changes earlier in the year, Banner converted approximately $420 million of former AmericanWest Bank interest-bearing deposits to non-interest-bearing deposits during the preceding quarter.As a result of the product changes, in addition to organic growth, non-interest-bearing account balances increased 104% to $3.02 billion at June30,2016, compared to $1.48 billion a year ago.Interest-bearing transaction and savings accounts increased 80% to $3.69 billion compared to $2.05 billion a year ago.Certificates of deposit increased 58% to $1.21 billion at June 30, 2016, compared to $765.8 million a year earlier.Brokered deposits totaled $93.0 million at June 30, 2016, compared to $135.6 million at March 31, 2016 and $9.6 million a year ago. Core deposits represented 85% of total deposits at June 30, 2016, compared to 84% of total deposits at March 31, 2016 and 82% of total deposits a year earlier.The cost of deposits was 0.14% for the quarter ended June 30, 2016, a one basis point decrease from 0.15% in the preceding quarter, and declined two basis points from 0.16% for the quarter ended June 30, 2015. At June 30, 2016, total common stockholders' equity was $1.34 billion, or $38.97 per share, compared to $1.32 billion at March 31, 2016 and $660.7 million a year ago.The year-over-year increase was mostly due to 13.23 million shares of voting common and non-voting common stock issued on October 1, 2015 in connection with the AmericanWest Bank acquisition, which were valued at $47.67 per share and increased stockholders’ equity by $630.7 million.At June 30, 2016, tangible common stockholders' equity*, which excludes goodwill and other intangible assets, was $1.06 billion, or 11.00% of tangible assets*, compared to $1.04 billion, or 10.98% of tangible assets, at March 31, 2016, and $633.8 million, or 12.26% of tangible assets, a year ago.Banner's tangible book value per share* increased to $30.86 at June 30, 2016, compared to $30.22 per share a year ago. Banner Corporation and its subsidiary banks continue to maintain capital levels in excess of the requirements to be categorized as “well-capitalized” under the Basel III and Dodd Frank regulatory standards.At June 30, 2016, Banner Corporation's common equity Tier 1 capital ratio was 11.85%, its Tier 1 leverage capital to average assets ratio was 11.43%, and its total capital to risk-weighted assets ratio was 13.51%. Credit Quality In accordance with acquisition accounting, loans acquired from AmericanWest Bank and Siuslaw were recorded at their estimated fair value, which resulted in a net discount to the loans’ contractual amounts, of which a portion reflects a discount for possible credit losses.Credit discounts are included in the determination of fair value and as a result no allowance for loan and lease losses is recorded for acquired loans at the acquisition date.Although the discount recorded on the acquired loans is not reflected in the allowance for loan losses or related allowance coverage ratios, we believe it should be considered when comparing the current ratios to similar ratios in periods prior to the acquisitions of AmericanWest Bank and Siuslaw. The allowance for loan losses was $81.3 million at June 30, 2016, or 1.11% of total loans outstanding and 321% of non-performing loans compared to $77.3 million at June 30, 2015, or 1.82% of total loans outstanding and 332% of non-performing loans.Banner had net recoveries of $1.1 million in the second quarter compared to net recoveries of $189,000 in the first quarter of 2016 and net recoveries of $2.0 million in the second quarter a year ago.However, primarily as a result of loan growth and the post-purchase renewal-driven migration of acquired loans out of the discounted loan portfolio, Banner recorded a $2.0 million provision for loan losses in the current quarter.If the allowance for loan losses were grossed up for the remaining loan discount, the adjusted allowance for loan losses to adjusted loans would have been 1.63% as of June 30, 2016.Non-performing loans were $25.3 million at June 30, 2016, compared to $15.6 million at March 31, 2016 and $23.2 million a year ago.Real estate owned and other repossessed assets decreased to $6.4 million at June 30, 2016, compared to $7.4 million at March 31, 2016, but increased slightly compared to $6.1 million a year ago. Banner's non-performing assets were 0.32% of total assets at June 30, 2016, compared to 0.24% at March 31, 2016 and 0.57% a year ago.Non-performing assets were $31.7 million at June 30, 2016, compared to $23.0 million at March 31, 2016 and $29.4 million a year ago.In addition to non-performing assets, purchased credit-impaired loans decreased to $45.4 million at June 30, 2016 compared to $53.3 million at March 31, 2016 and $5.5 million a year ago. BANR - Second Quarter 2016 Results July 26, 2016 Page 5 Conference Call Banner will host a conference call on Wednesday, July 27, 2016, at 8:00 a.m. PDT, to discuss its second quarter results.To listen to the call on-line, go to www.bannerbank.com.Investment professionals are invited to dial (866) 235-9915 to participate in the call.A replay will be available for one week at (877) 344-7529 using access code 10088761, or at www.bannerbank.com. About the Company On October 1, 2015, Banner Corporation completed the acquisition of AmericanWest Bank which was merged into Banner Bank, a transformational merger that brought together two financially strong, well-respected institutions and created a leading Western bank.Banner Corporation is now a $9.9 billion bank holding company operating two commercial banks in five Western states through a network of branches offering a full range of deposit services and business, commercial real estate, construction, residential, agricultural and consumer loans.Visit Banner Bank on the Web at www.bannerbank.com. Forward-Looking Statements When used in this press release and in other documents filed with or furnished to the Securities and Exchange Commission (the “SEC”), in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date such statements are made and based only on information then actually known to Banner. Banner does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements.These statements may relate to future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial information. By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements and could negatively affect Banner's operating and stock price performance. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) expected revenues, cost savings, synergies and other benefits from the merger of Banner Bank and Siuslaw Bank and the merger of Banner Bank and AmericanWest Bank might not be realized within the expected time frames or at all and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans originated and loans acquired from other financial institutions; (3) results of examinations by regulatory authorities, including the possibility that any such regulatory authority may, among other things, require increases in the allowance for loan losses or writing down of assets; (4) competitive pressures among depository institutions; (5) interest rate movements and their impact on customer behavior and net interest margin; (6) the impact of repricing and competitors' pricing initiatives on loan and deposit products; (7) fluctuations in real estate values; (8) the ability to adapt successfully to technological changes to meet customers' needs and developments in the market place; (9) the ability to access cost-effective funding; (10) changes in financial markets; (11) changes in economic conditions in general and in Washington, Idaho, Oregon, Utah and California in particular; (12) the costs, effects and outcomes of litigation; (13) new legislation or regulatory changes, including but not limited to the Dodd-Frank Act and regulations adopted thereunder, changes in capital requirements pursuant to the Dodd-Frank Act and the implementation of the Basel III capital standards, other governmental initiatives affecting the financial services industry and changes in federal and/or state tax laws or interpretations thereof by taxing authorities; (14) changes in accounting principles, policies or guidelines; (15) future acquisitions by Banner of other depository institutions or lines of business; (16) future goodwill impairment due to changes in Banner's business, changes in market conditions, or other factors and (17) other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services; and other risks detailed from time to time in our filings with the Securities and Exchange Commission including our Quarterly Reports on Form 10-Q and our Annual Reports on Form 10-K. BANR - Second Quarter 2016 Results July 26, 2016 Page 6 RESULTS OF OPERATIONS Quarters Ended Six months ended (in thousands except shares and per share data) Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 INTEREST INCOME: Loans receivable $ Mortgage-backed securities Securities and cash equivalents INTEREST EXPENSE: Deposits Federal Home Loan Bank advances 3 20 Other borrowings 78 75 48 91 Junior subordinated debentures Net interest income before provision for loan losses PROVISION FOR LOAN LOSSES — — — Net interest income NON-INTEREST INCOME: Deposit fees and other service charges Mortgage banking operations Bank owned life insurance Miscellaneous Net gain (loss) on sale of securities ) 21 ) ) ) Net change in valuation of financial instruments carried at fair value ) 29 ) Total non-interest income NON-INTEREST EXPENSE: Salary and employee benefits Less capitalized loan origination costs ) Occupancy and equipment Information / computer data services Payment and card processing services Professional services Advertising and marketing Deposit insurance State/municipal business and use taxes Real estate operations Amortization of core deposit intangibles Miscellaneous Acquisition related costs Total non-interest expense Income before provision for income taxes PROVISION FORINCOME TAXES NET INCOME $ Earnings per share available to common shareholders: Basic $ Diluted $ Cumulative dividends declared per common share $ Weighted average common shares outstanding: Basic Diluted Increase (decrease)in common shares outstanding ) ) BANR - Second Quarter 2016 Results July 26, 2016 Page 7 FINANCIALCONDITION Percentage Change (in thousands except shares and per share data) Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 Prior Qtr Prior Yr Qtr ASSETS Cash and due from banks $ % % Interest-bearing deposits )% )% Total cash and cash equivalents )% % Securities - trading )% % Securities - available for sale )% % Securities - held to maturity % % Federal Home Loan Bank stock % % Loans held for sale % nm Loans receivable % % Allowance for loan losses ) % % Net loans % % Accrued interest receivable )% % Real estate owned held for sale, net )% % Property and equipment, net )% % Goodwill )% nm Other intangibles, net )% nm Bank-owned life insurance % % Other assets % % Total assets $ % % LIABILITIES Deposits: Non-interest-bearing $ )% % Interest-bearing transaction and savings accounts )% % Interest-bearing certificates )% % Total deposits )% % Advances from Federal Home Loan Bank at fair value % nm Customer repurchase agreements and other borrowings % % Junior subordinated debentures at fair value % % Accrued expenses and other liabilities % % Deferred compensation )% % Total liabilities % % SHAREHOLDERS' EQUITY Common stock % % Retained earnings % % Other components of shareholders' equity ) % nm Total shareholders' equity % % Total liabilities and shareholders' equity $ % % Common Shares Issued: Shares outstanding at end of period Common shareholders' equity per share (1) $ Common shareholders' tangible equity per share (1) (2) $ Common shareholders' tangible equity to tangible assets (2) % Consolidated Tier 1 leverage capital ratio % Calculation is based on number of common shares outstanding at the end of the period rather than weighted average sharesoutstanding. Common shareholders' tangible equity excludes goodwill and other intangible assets.Tangible assets exclude goodwill and other intangible assets.These ratios represent non-GAAP financial measures.See also Non-GAAP Financial Measures reconciliation tables on the last three pages of the press release tables. BANR - Second Quarter 2016 Results July 26, 2016 Page 8 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) Percentage Change LOANS Jun 30, Mar 31, Dec 31, Jun 30, Prior Qtr Prior Yr Qtr Commercial real estate: Owner occupied $ % % Investment properties % % Multifamily real estate )% % Commercial construction % % Multifamily construction % % One- to four-family construction % % Land and land development: Residential % % Commercial )% % Commercial business % % Agricultural business including secured by farmland % % One- to four-family real estate )% % Consumer: Consumer secured by one- to four-family real estate % % Consumer-other % % Total loans outstanding $ % % Restructured loans performing under their restructured terms $ Loans 30 - 89 days past due and on accrual (1) $ Total delinquent loans (including loans on non-accrual), net (2) $ Total delinquent loans/Total loans outstanding % Includes $1.4 million of purchased credit-impaired loans at June 30, 2016 compared to $1.6 million at March 31, 2016, $4.3 million at December 31, 2015, and none at June 30, 2015. (2) Delinquent loans include $4.4 million of delinquent purchased credit-impaired loans at June 30, 2016 compared to $4.9 million at March 31, 2016, $6.3 million at December 31, 2015 and $1.1 million at June 30, 2015. LOANS BY GEOGRAPHIC LOCATION Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 Amount Percentage Amount Percentage Amount Percentage Amount Percentage Washington $ 46.4% $ % $ 45.7% $ 56.7% Oregon 20.0% % 19.8% 26.7% California 16.2% % 16.9% 1.8% Idaho 6.9% % 6.8% 8.0% Utah 4.0% % 4.4% 0.2% Other 6.5% % 6.4% 6.6% Total loans $ 100.0% $ % $ 100.0% $ 100.0% BANR - Second Quarter 2016 Results July 26, 2016 Page 9 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) Quarters Ended Six months ended CHANGE IN THE Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 ALLOWANCE FOR LOAN LOSSES Balance, beginning of period $ Provision for loan losses — — — Recoveries of loans previously charged off: Commercial real estate 26 38 64 Multifamily real estate — — — Construction and land One- to four-family real estate 12 93 99 Commercial business Agricultural business, including secured by farmland 17 Consumer Loans charged off: Commercial real estate — ) Construction and land — — (2 ) — (2 ) One- to four-family real estate ) — ) ) ) Commercial business ) Agricultural business, including secured by farmland — ) Consumer ) Net recoveries Balance, end of period $ Net recoveries / Average loans outstanding % ALLOCATION OF ALLOWANCE FOR LOAN LOSSES Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 Specific or allocated loss allowance: Commercial real estate $ Multifamily real estate Construction and land One- to four-family real estate Commercial business Agricultural business, including secured by farmland Consumer Total allocated Unallocated Total allowance for loan losses $ Allowance for loan losses / Total loans outstanding % Allowance for loan losses / Non-performing loans % BANR - Second Quarter 2016 Results July 26, 2016 Page 10 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 NON-PERFORMING ASSETS Loans on non-accrual status: Secured by real estate: Commercial $ Multifamily 31 — — — Construction and land One- to four-family Commercial business Agricultural business, including secured by farmland Consumer Loans more than 90 days delinquent, still on accrual: Secured by real estate: Commercial — — — Multifamily — — — Construction and land — — — One- to four-family Commercial business — — 8 — Consumer 45 Total non-performing loans Real estate owned (REO) Other repossessed assets — Total non-performing assets $ Total non-performing assets/Total assets % Purchased credit-impaired loans, net $ Quarters Ended Six months ended REAL ESTATE OWNED Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 Balance, beginning of period $ Additions from loan foreclosures 2 Additions from acquisitions — — Additions from capitalized costs — — — Proceeds from dispositions of REO ) Gain on sale of REO 49 Valuation adjustments in the period ) Balance, end of period $ BANR - Second Quarter 2016 Results July 26, 2016 Page 11 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) DEPOSIT COMPOSITION Percentage Change Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 Prior Qtr Prior Yr Qtr Non-interest-bearing $ )% % Interest-bearing checking % % Regular savings accounts )% % Money market accounts )% % Interest-bearing transaction & savings accounts )% % Interest-bearing certificates )% % Total deposits $ )% % GEOGRAPHIC CONCENTRATION OF DEPOSITS Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 Amount Percentage Amount Percentage Amount Percentage Amount Percentage Washington $ 52.5% $ 52.4% $ 52.4% $ 66.5% Oregon 21.3% 20.8% 20.4% 27.8% California 18.8% 19.5% 19.8% — —% Idaho 5.3% 5.3% 5.4% 5.7% Utah 2.1% 2.0% 2.0% — —% Total deposits $ 100.0% $ 100.0% $ 100.0% $ 100.0% INCLUDED IN TOTAL DEPOSITS Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 Public non-interest-bearing accounts $ Public interest-bearing transaction & savings accounts Public interest-bearing certificates Total public deposits $ Total brokered deposits $ BANR - Second Quarter 2016 Results July 26, 2016 Page 12 ADDITIONAL FINANCIAL INFORMATION (in thousands) BUSINESS COMBINATIONS ACQUISITION OF STARBUCK BANCSHARES, INC.* October 1, 2015 Cash paid $ Fair value of common shares issued Total consideration Fair value of assets acquired: Cash and cash equivalents $ Securities Loans receivable Real estate owned held for sale Property and equipment Core deposit intangible Deferred tax asset Other assets Total assets acquired Fair value of liabilities assumed: Deposits FHLB advances Junior subordinated debentures Other liabilities Total liabilities assumed Net assets acquired Goodwill $ * Amounts recorded in this table are preliminary estimates of fair value.Additional adjustments to the purchase price allocation may be required. MERGER AND ACQUISITION EXPENSE Quarters Ended Six months ended Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 By expense category: Personnel severance/retention fees $ ) $ Professional services Branch consolidation and other occupancy expenses 26 50 Client communications 4 70 Information/computer data services Miscellaneous Total merger and acquisition expense $ By acquisition: Siuslaw Financial Group 94 — 94 Starbuck Bancshares, Inc. (AmericanWest) Total merger and acquisition expense $ BANR - Second Quarter 2016 Results July 26, 2016 Page 13 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) Actual Minimum to be categorized as "Adequately Capitalized" Minimum to be categorized as "Well Capitalized" REGULATORY CAPITAL RATIOS AS OF JUNE 30, 2016 Amount Ratio Amount Ratio Amount Ratio Banner Corporation-consolidated: Total capital to risk-weighted assets $ % $ % $ % Tier 1 capital to risk-weighted assets % % % Tier 1 leverage capital to average assets % % n/a n/a Common equity tier 1 capital to risk-weighted assets % % n/a n/a Banner Bank: Total capital to risk-weighted assets % % % Tier 1 capital to risk-weighted assets % % % Tier 1 leverage capital to average assets % % % Common equity tier 1 capital to risk-weighted assets % % % Islanders Bank: Total capital to risk-weighted assets % % % Tier 1 capital to risk-weighted assets % % % Tier 1 leverage capital to average assets % % % Common equity tier 1 capital to risk-weighted assets % % % BANR - Second Quarter 2016 Results July 26, 2016 Page 14 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) (rates / ratios annualized) ANALYSIS OF NET INTEREST SPREAD Quarter Ended June 30, 2016 March 31, 2016 June 30, 2015 Average Balance Interest and Dividends Yield / Cost(3) Average Balance Interest and Dividends Yield / Cost(3) Average Balance Interest and Dividends Yield / Cost(3) Interest-earning assets: Mortgage loans $ $ % $ $ % $ $ % Commercial/agricultural loans % % % Consumer and other loans % % % Total loans(1) % % % Mortgage-backed securities % % % Other securities % % % Interest-bearing deposits with banks % % % FHLB stock 80 % 80 % 11 % Total investment securities % % % Total interest-earning assets % % % Non-interest-earning assets Total assets $ $ $ Deposits: Interest-bearing checking accounts $ % $ % $ 99 % Savings accounts % % % Money market accounts % % % Certificates of deposit % % % Total interest-bearing deposits % % % Non-interest-bearing deposits — — % — — % — — % Total deposits % % % Other interest-bearing liabilities: FHLB advances % % 3 % Other borrowings 78 % 75 % 48 % Junior subordinated debentures % % % Total borrowings % % % Total funding liabilities % % % Other non-interest-bearing liabilities(2) Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ $ Net interest income/rate spread $ % $ % $ % Net interest margin % % % Additional Key Financial Ratios: Return on average assets % % % Return on average equity % % % Average equity/average assets % % % Average interest-earning assets/average interest-bearing liabilities % % % Average interest-earning assets/average funding liabilities % % % Non-interest income/average assets % % % Non-interest expense/average assets % % % Efficiency ratio(4) % % % Average balances include loans accounted for on a nonaccrual basis and loans 90 days or more past due.Amortization of net deferred loan fees/costs is included with interest on loans. Average other non-interest-bearing liabilities include fair value adjustments related to FHLB advances and junior subordinated debentures. Yields and costs have not been adjusted for the effect of tax-exempt interest. Non-interest expense divided by the total of net interest income (before provision for loan losses) and non-interest income. BANR - Second Quarter 2016 Results July 26, 2016 Page 15 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) (rates / ratios annualized) ANALYSIS OF NET INTEREST SPREAD Six months ended June 30, 2016 June 30, 2015 Average Balance Interest and Dividends Yield/ Cost(3) Average Balance Interest and Dividends Yield/ Cost(3) Interest-earning assets: Mortgage loans $ $ % $ $ % Commercial/agricultural loans % % Consumer and other loans % % Total loans(1) % % Mortgage-backed securities % % Other securities % % Interest-bearing deposits with banks % % FHLB stock % 18 % Total investment securities % % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Deposits: Interest-bearing checking accounts $ % $ % Savings accounts % % Money market accounts % % Certificates of deposit % % Total interest-bearing deposits % % Non-interest-bearing deposits — — % — — % Total deposits % % Other interest-bearing liabilities: FHLB advances % 20 % Other borrowings % 91 % Junior subordinated debentures % % Total borrowings % % Total funding liabilities % % Other non-interest-bearing liabilities(2) Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income/rate spread $ % $ % Net interest margin % % Additional Key Financial Ratios: Return on average assets % % Return on average equity % % Average equity/average assets % % Average interest-earning assets/average interest-bearing liabilities % % Average interest-earning assets/average funding liabilities % % Non-interest income/average assets % % Non-interest expense/average assets % % Efficiency ratio(4) % % Average balances include loans accounted for on a nonaccrual basis and loans 90 days or more past due.Amortization of net deferred loan fees/costs is included with interest on loans. Average other non-interest-bearing liabilities include fair value adjustments related to FHLB advances and junior subordinated debentures. Yields and costs have not been adjusted for the effect of tax-exempt interest. Non-interest expense divided by the total of net interest income (before provision for loan losses) and non-interest income. BANR - Second Quarter 2016 Results July 26, 2016 Page 16 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) * Non-GAAP Financial Measures (unaudited) In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures.Management has presented these non-GAAP financial measures in this earnings release because it believes that they provide useful and comparative information to assess trends in Banner's core operations reflected in the current quarter's results and facilitate the comparison of our performance with the performance of our peers.Where applicable, comparable earnings information using GAAP financial measures is also presented. REVENUE FROM CORE OPERATIONS Quarters Ended Six months ended Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 Net interest income before provision for loan losses $ Total non-interest income Total GAAP revenue Exclude net (gain) loss on sale of securities ) 28 Exclude change in valuation of financial instruments carried at fair value ) ) ) Revenue from core operations (non-GAAP) $ ACQUISITION ACCOUNTING IMPACT ON NET INTEREST MARGIN Quarters Ended Six months ended Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 Net interest income before provision for loan losses (GAAP) $ Exclude discount accretion on purchased loans ) Exclude premium amortization on acquired certificates of deposit ) Net interest income before discount accretion (non-GAAP) $ Average interest-earning assets (GAAP) $ Exclude average net loan discount on acquired loans Average interest-earning assets before acquired loan discount (non-GAAP) $ Net interest margin (GAAP) % Exclude impact on net interest margin from discount accretion ) Exclude impact on net interest margin from CD premium amortization ) ) — ) — Exclude impact of net loan discount on average earning assets ) — Net margin before discount accretion (non-GAAP) % NON-INTEREST INCOME/EXPENSE FROM CORE OPERATIONS Quarters Ended Six months ended Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 Total non-interest income (GAAP) $ Exclude net (gain) loss on sale of securities ) 28 Exclude change in valuation of financial instruments carried at fair value ) ) ) Non-interest income from core operations (non-GAAP) $ Total non-interest expense (GAAP) $ Exclude acquisition related costs ) Non-interest expense from core operations (non-GAAP) $ BANR - Second Quarter 2016 Results July 26, 2016 Page 17 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands except shares and per share data) Quarters Ended Six months ended Jun 30, 2016 Mar 31, 2016 Jun 30, 2015 Jun 30, 2016 Jun 30, 2015 EARNINGS FROM CORE OPERATIONS Net income (GAAP) $ Exclude net (gain) loss on sale of securities ) 28 Exclude change in valuation of financial instruments carried at fair value ) ) ) Exclude acquisition-related costs Exclude related tax expense (benefit) Total earnings from core operations (non-GAAP) $ Diluted earnings per share (GAAP) $ Diluted core earnings per share (non-GAAP) $ NET EFFECT OF ACQUISITION-RELATED COSTS ON EARNINGS Acquisition-related costs $ ) $ ) $ ) $ ) $ ) Related tax benefit Total net effect of acquisition-related costs on earnings $ ) $ ) $ ) $ ) $ ) Diluted weighted average shares outstanding Total net effect of acquisition-related costs on diluted weighted average earnings per share $ ) $ ) $ ) $ ) $ ) Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 TANGIBLE COMMON SHAREHOLDERS' EQUITY TO TANGIBLE ASSETS Shareholders' equity (GAAP) $ Exclude goodwill and other intangible assets, net Tangible common shareholders' equity (non-GAAP) $ Total assets (GAAP) $ Exclude goodwill and other intangible assets, net Total tangible assets (non-GAAP) $ Tangible common shareholders' equity to tangible assets (non-GAAP) % TANGIBLE COMMON SHAREHOLDERS' EQUITY PER SHARE Tangible common shareholders' equity $ Common shares outstanding at end of period Common shareholders' equity (book value) per share (GAAP) $ Tangible common shareholders' equity (tangible book value) per share (non-GAAP) $ BANR - Second Quarter 2016 Results July 26, 2016 Page 18 ADDITIONAL FINANCIAL INFORMATION (dollars in thousands) Jun 30, 2016 Mar 31, 2016 Dec 31, 2015 Jun 30, 2015 RATIO OF ADJUSTED ALLOWANCE FOR LOAN LOSSES TO ADJUSTED LOANS Loans receivable (GAAP) $ $ $ Net loan discount on acquired loans Adjusted loans (non-GAAP) $ $ $ Allowance for loan losses (GAAP) $ $ $ Net loan discount on acquired loans Adjusted allowance for loan losses (non-GAAP) $ $ $ Adjusted allowance for loan losses / Adjusted loans (non-GAAP) % % % %
